DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Primary Examiner has considered the IDSs filed 20 Jan 2021, 25 Jan 2021, and 28 Jan 2022.
The listing of references in the specification (see [0010]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings filed 20 Jan 2021 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: At [0005] – [0009], “Patent Literature 1,” “Patent Literature 2,” and “Patent Literature 3” should be amended to recite the corresponding document number. Further, the “Citations List” at [0010] be deleted (see ¶3 above).  
Appropriate correction is required.
The abstract of the disclosure is objected to. For ease of readability, the Primary Examiner suggests that the abstract be amended to recite active steps, e.g., - - including  . Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
For ease of readability, the Primary Examiner suggests that the claims recite active method steps, e.g., delete “a step of” before “preparing,” “adhering,” and “performing.” 
Further, the limitation “the ceramic particles containing 50% by mass or more in total of one or two selected from SiC and SiN,” would be clearer if that section of the claim were amended to read:
- - 
wherein the aerosol contains 50% by mass or more of the ceramic particles, the ceramic particles are at least one of SiC or SiN, and the ceramic particles have[[ing]] a median diameter (D50) in a volume-based cumulative particle size distribution measured by a laser diffraction/scattering method of 0.1 to 6.0 μm; and
.   
Finally, claim 1 recites a period at the end of the line “so as to satisfy the relational expressions (1) to (3).” Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See also MPEP 608.01(m). This period should, apparently, be a colon.
Appropriate correction is required.
Claim Interpretation
Claim 4 recites: “at a maximum temperature of 1000°C or higher for 1 hour or longer.” While these ranges are open-ended, it is the Primary Examiner’s position that they are broad, but not indefinite. It is clear that the heat-oxidation treatment must be performed at such a time and temperature to achieve the desired oxidation but not at so high a temperature or for so long a time as would deleteriously affect the coating, rendering it unsuitable for its intended use. Consequently, it is the Primary Examiner’s position that one of ordinary skill in the art would have been apprised of the upper metes and bounds of these ranges.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, after expression (1) – (3), the claim includes a long parenthetical. it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of this Office action, the Primary Examiner interprets the limitations in parentheses as being required parts of the claim.
Claim Rejections - 35 USC § 102











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0058019 A1 (hereinafter “US 019”).
Claim 1
With respect to claim 1, US 019 teaches a method for the manufacture of a pillar-shaped honeycomb structure filter (20). 
The honeycomb structure comprises a plurality of first cells extending from an inlet side end surface (Fig. 1: “upstream region”) to an outlet side end surface (Fig. 1: “downstream region”), the first cells having a sealing portion (26) of the outlet side end surface. The honeycomb structure further comprises a plurality of second cells extending from the inlet side end surface (upstream region) to the outlet side end surface (downstream region), the second cells having a sealing portion on the inlet side end surface (not labeled, but corresponding to plug (26) on the left side of Fig. 1). The first and second cells are arranged adjacent to each other with porous partition wall (22) interposed therebetween.
A trapping layer (24) is formed by adhering ceramic particles to the first (inlet) cells using a gas (air) as a transport medium for the raw material trapping layer inorganic particles [0036]. Described elsewhere in US 019, air containing SiC particles is introduced from open ends of the honeycomb segment on the exhaust gas inlet side while drawn by suction from the outlet side of the honeycomb segment [0050]. The only particles disclosed are SiC; i.e., 100% SiC, which satisfies the limitation “ceramic particle containing 50% by mass or more of…SiC.” The 2.0 μm average size of the raw material particles of the trapping layer is the median size (D50) measured with a laser diffraction/scattering particle size distribution analyzer [0050].
The trapping layer (24) is heat treated in air (i.e., oxidation occurs) at 1300°C for two hours [0050].
While US 019 does not explicitly disclose the formation of an oxide layer or the relational expressions (1)-(3), these are physical properties of the formed film. US 019 otherwise discloses all of the compositional and process steps recited in the claims.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2113. Consequently, it is the Primary Examiner’s position that the heat-treated trapping layer inherently possesses an oxide layer satisfying the claimed relational expressions (1)-(3).
Claims 2-5
With respect to claim 2, US 019 discloses an exemplary thickness for trapping layer (24) of 40 μm [0059], which falls within the claimed range of 2-50 μm.
With respect to claim 3, the heat-treated film inherently satisfies the claimed relational expressions.
With respect to claim 4, as noted above, US 091 teaches treating the trapping layer (24) is heat treated in air (i.e., oxidation occurs) at 1300°C for two hours [0050].
With respect to claim 5, US 019 teaches that the partition wall an comprise only cordierite (i.e., 100% by mass) [0028: “The partition 22 is porous and may contain one or more inorganic materials selected from cordierite….”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
21 October 2022